Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on line 4 of page 10, the word “respectivly” is a misspelling for “respectively.”  On page 10, line 11, the word “antrerior” is a misspelling for “anterior.”  On page 10, line 21, “cartiledge” is a misspelling for “cartilage.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, last line and claim 12, line 15, the thereby clause is improper and unclear because the structure to perform the function is not provided prior to this phrase.  In other words, the claim needs to positively claim a cone shape and that shape would normally be based upon the outside surface not the inside surface.

Regarding claim 9, lines 10-11 and claim 11, lines 21-23, the tie is shown and described in the rest of the specification as being at the anterior end as is the bridge that it extends through (see claim 9, line 4) such that claiming the tie as being at the proximal ends of the choanal tubes is confusing.
Regarding claims 11 and 12, as explained in the Section 112(a) rejection supra, the presence of the bridge, spacer, and catheters all at the anterior end of the choanal tubes is confusing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Qahtani et al (US 2003/0153937; hereafter referred to as AQ) in view of Akihiro (US 2019/0358078).  AQ meets the claim language where:
The choanal apparatus as claimed is apparatus of AQ (see Figure 1); 
The two choanal tubes as claimed are the choanal tubes (1, 2) of AQ;
The anterior ends as claimed are the ends (1b, 2b);
The posterior ends as claimed are end (1a, 2a);
The medical grade plastic as claimed is the Z29-IT plastics as well as the silicone rubber or polyvinychloride (see paragraph 26);
The central axis as claimed runs through each of the middle of each tube (1, 2), and
The strip as claimed is strip (8) made of Z79-IT (see paragraph 27)
However, AQ fails to disclose the apertures spaced axially on the choanal tubes.  From the same art of endeavor, Akihiro (see the abstract and Figures 1-4) teaches that it was known to place axially spaced apertures along nasal implants lengths.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to place apertures along the axial length of AQ to provide for movement and evaporation of mucus as taught by Akihiro (see paragraph 39).
Regarding claim 4, Akihiro teaches placing at least 5 equally spaced holes in the nasal implant.  The particular dimensions and spaces claimed are not disclosed for any particular purpose other than for the draining of body secretions and ventilation of the mucosa; see specification page 12, first full paragraph.  For this reason, the Examiner asserts that the claimed aperture spacing would have been considered obvious over that disclosed by Akihiro for the same purposes; see MPEP 2144.04 IV A.
A. Changes in Size/Proportion (MPEP 2144.04 IV. A.)

In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 5, the spacing of the tubes from 0.5 centimeters to 1.0 centimeters is considered obvious over the teaching of Akihiro because such a spacing would be expected for tubes being placed in the nostrils of an adult human being.
Regarding claim 6, the flexible inserts as claimed are met by the metallic coils (3) of AQ; see paragraph 26.
Regarding claim 7, the particular dimension for the metal from the anterior end is not disclosed as being critical and inspection of Figure 1 of AQ suggests that a spacing from the anterior end was contemplated.  For this reason, the claim limitation is considered prima facie obvious over AQ in view of Akihiro.
Regarding claim 9, the sponge material claim is met by the sponge (7); see paragraph 28 and Figure 1.  As explained previously, the particular size and shape is not considered patentable because the sponge would not perform differently based upon a particular size.
Regarding claims 9-12, the two catheters as claimed are met by the two catheters of AQ; see Figure 7 and paragraph 32 of AQ, elements (9) and (10).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AQ and Akihiro as applied to claim 1 above, and further in view of Sadek et al (US 6,606,995; hereafter referred to as Sadek).  AQ as modified by Akihiro renders the claimed invention obvious but does not disclose different dimensions for the different parts.  However, from the same art of endeavor, Sadek (see Figures 1 and 2) teaches that it .
 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over AQ and Akihiro as applied to claim 1 above, and further in view of Kotler (US 8,974,468).  AQ as modified by Akihiro renders the claimed invention obvious even teaching the claimed diameter (see AQ paragraph 30) except does not disclose the length of each choanal tube as claimed.  From the same art of endeavor, Kotler teaches that it was known to adjust the length of such nasal implant to the size of the particular patient; see the abstract and column 2, lines 53-61.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to size the length to 7.5 centimeters based upon the particular needs of the patient.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over AQ and Akihiro as applied to claim 1 above, and further in view of Planck (US 4,850,999).  AQ as modified by Akihiro renders the claimed invention obvious but fails to disclose flexible inserts that covers only the posterior half of the tubes as claimed.  From an analogous art of endeavor, Planck teaches that it was known to utilize different length supports or reinforcement as a way to adjust the flexibility of the device; see the abstract, Figures 1-4 and column 4, line 22 to column 5, line 26.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize a half only length metal coil support in the AQ device as a way to alter the flexibility of the different portion of the device in order to prevent damage to the delicate tissue of the mucosal membranes.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is considered pertinent to the claimed invention in providing the general state of the art.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774